 

[ex10-1_001.jpg]

 





 



 

Agreement

 

 

 

between


 

Zentralstelle für private Überspielungsrechte (ZPÜ)
Gesellschaft des bürgerlichen Rechts,
and its members

 

and

 

TME GmbH

 

Imation Europe B.V.

 

GlassBridge Enterprises, Inc. (formerly: Imation, Corp.)



 

 

 

 

[ex10-1_001.jpg]

 

Agreement

 

between

 

(1) Zentralstelle für private Überspielungsrechte (ZPÜ) Gesellschaft des
bürgerlichen Rechts, with business address at Rosenheimer Str. 11, 81667
München, represented by its member GEMA – Gesellschaft für musikalische
Aufführungs- und mechanische Vervielfältigungsrechte which is representeded by
its Members of the Board Dr. Harald Heker, Georg Oeller and Lorenzo Colombini
(“ZPÜ”),

 

acting on its own behalf and on behalf of its members

 

GEMA – Gesellschaft für musikalische Aufführungs- und mechanische
Vervielfältigungsrechte with registered business address at Bayreuther Straße
37-38, 10787 Berlin (“GEMA”);

 

GVL – Gesellschaft zur Verwertung von Leistungsschutzrechte mbH with registered
business address at Podbielskiallee 64, 14195 Berlin (“GVL”);

 

GÜFA – Gesellschaft zur Übernahme und Wahrnehmung von Filmaufführungsrechten mbH
with registered business address at Vautierstraße 72, 40235 Düsseldorf (“GÜFA”);

 

GWFF – Gesellschaft zur Wahrnehmung von Film- und Fernsehrechten mbH with
registered business address at Marstallstraße 8, 80539 Munich (“GWFF”);

 

VFF – Verwertungsgesellschaft der Film- und Fernsehproduzenten mbH with
registered business address at Brienner Straße 26, 80333 Munich (“VFF”);

 

VGF – Verwertungsgesellschaft für Nutzungsrechte an Filmwerken mbH with
registered business address at Beichstraße 8, 80802 Munich (“VGF”);

 

VG BILD-KUNST – Verwertungsgesellschaft Bild-Kunst with registered business
address at Weberstraße 61, 53113 Bonn (“VG BILD-KUNST”);

 

VG WORT – Verwertungsgesellschaft WORT with registered business address at
Untere Weidenstraße 5, 81543 Munich (“VG WORT”);

 

TWF – Treuhandgesellschaft Werbefilm mbH with registered business address at
Thomas-Wimmer-Ring 9, 80539 Munich (“TWF”);

 

(collectively “Collecting Societies”)

 

and

 

(2) TME GmbH with business address Mainzer Landstraße 46, 60235 Frankfurt,
represented by its Director Danny Zheng (“TME”);

 

2/10

 

 

[ex10-1_001.jpg] 

 



(3) Imation Europe B.V. with business address at GlassBridge Enterprises, Inc.,
1099 Helmo Ave North # 250, Oakdale, Minnesota 55128, USA, represented by Danny
Zheng (“Imation Europe”);     (4) GlassBridge Enterprises, Inc. (formerly:
Imation, Corp.) with business address 1099 Helmo Ave North # 250, Oakdale,
Minnesota 55128, USA, represented by its Chief Executive Officer Danny Zheng
(“GlassBridge”)

 

(TME, Imation Europe and GlassBridge collectively: “Imation”)

 

Preamble

 

(A) This agreement applies to all companies of the Imation / GlassBridge group
which ultimately has the same parent company GlassBridge Enterprises, Inc. and
any future successors in interest or assignees of the same (collectively the
“Imation Group”) as well as customers of the Imation Group.     (B) TME, Imation
Europe and other members of the Imation Group have distributed various analogue
and digital storage media (CDs, DVDs, BluRay, floppy discs, audio tapes, video
tapes, camcorder tapes, DAT tapes, data cartridges, flash cards) and devices
(flash drives, solid state drives and hard disk drives) under the brand names
“Imation”, “Exabyte”, “IBM”, “StorageTek”, “HP”, “Memorex”, “TDK”, “XtremeMac,
“SUN” and “Nexsan” in Germany (the “Imation Products”). The members of the
Imation Group have ended their German business by the end of 2015.     (C) From
1 January 2003 to 30 June 2008, Imation Deutschland GmbH (which was merged to
TME at the end of 2010) imported and distributed Imation Products into and
within Germany. Imation Deutschland GmbH organized its distribution activities
into two separate distribution channels: commercial end customers were serviced
via the commercial distribution channel (“Commercial Channel”) and private end
customers were serviced via the consumer distribution channel (“Consumer
Channel”). Imation Deutschland GmbH has paid a total of EUR 11,819,331.00 in
copyright levies to ZPÜ in the period from 1 January 2003 to 30 June 2008. This
total amount includes an amount of EUR 4,481,500.00 which Imation Deutschland
GmbH paid exclusively as levies on the sales in the Commercial Channel and which
was claimed back by TME from ZPÜ in arbitration proceedings before the
Arbitration Board according to the Act on the Protection of Copyright and
Neighbouring Rights (“Arbitration Board”) with request filed on 30 December 2013
(case no. Sch-Urh 61/13). ZPÜ denies such separation and allocation of payments.
The Arbitration Board has proposed that ZPÜ shall pay, by way of compromise, EUR
2.52 Mio to TME on 27 February 2017. TME and ZPÜ have both opposed against the
Arbitration Board’s decision. Currently, court proceedings are pending before
the Higher Regional Court of Munich (case no. 6 Sch 12/17 WG) where TME requests
reimbursement of EUR 4,481,500.00 plus interests in the amount of 5% p.a. above
the base interest rate (i.e., as of 29 May 2018, a total of EUR 5,298,602.09)
against ZPÜ (the “Reimbursement Action”).

 

3/10

 



 

[ex10-1_001.jpg] 

 

(D) There is an additional court proceeding pending between ZPÜ and TME before
the Higher Regional Court of Munich (case no. 6 Sch 27/15 WG) where ZPÜ asserts
a claim for reporting on sold hard disk drives (the “Reporting Action”).     (E)
ZPÜ has invoiced copyright levies for Imation Products directly to customers of
the Imation Group. Furthermore there are arbitration proceedings pending before
the Arbitration Board between ZPÜ and customers of the Imation Group where ZPÜ
asserts claims for copyright levies against real,- SB Warenhaus GmbH (case no.
Sch-Urh 147/14), Euronics Deutschland GmbH (case no. Sch-Urh 116/14),
ElectronicPartner Handel SE (case nos. Sch-Urh 112/15, Sch-Urh 132/16 and
Sch-Urh 133/16) and Müller Großhandels Ltd. & Co. KG (case no. Sch-Urh 160/16)
(collectively: the “Customer Arbitration Proceedings”). On 8 February 2018, the
Arbitration Board has provided its settlement proposal in further proceedings
(case no. Sch-Urh 149/14) between ZPÜ and Euronics Deutschland GmbH whereas
Euronics Deutschland GmbH has filed an objection against this settlement
proposal on 22 March 2018.     (F) There are currently no court proceedings
pending between ZPÜ and customers of the Imation Group with regard to copyright
levies for Imation Products, apart from the proceedings between ZPÜ and Euronics
Deutschland GmbH before the Higher Regional Court of Munich (case no. 6 Sch
21/18 WG), resulting from the objection of Euronics Deutschland GmbH against the
settlement proposal in the aforementioned proceedings case no. Sch-Urh 149/14.  
  (G) The Collecting Societies and Imation have reached an amicable settlement
agreement in order to resolve all pending and potential disputes regarding
payment and reimbursement of copyright levies for Imation Products.

 

Therefore, the Collecting Societies and Imation (together the “Parties”, each a
“Party”) agree as follows (the “Agreement”):

 

1. Pending Reimbursement Action     1.1 The Parties agree to terminate the
Reimbursement Action before the Higher Regional Court of Munich (case no. 6 Sch
12/17 WG) by filing submissions by means of which (i) the proceeding is jointly
declared fully completed (“übereinstimmende Erledigungserklärung”) and (ii) the
Higher Regional Court of Munich is advised of the cost rule set forth in Section
1.2 of this Agreement.     1.2 TME and ZPÜ shall each bear 50 % of the court
fees and each Party shall bear its own costs and expenses with regard to the
Reimbursement Action, including, without limitation attorney fees and travel and
translation expenses. The Parties hereby agree to refrain from filing any
motions for cost reimbursement with regard to the Reimbursement Action.     1.3
TME shall use its best efforts to file the submission pursuant to Section 1.1
within 5 Business Days (i.e., days that are not (i) a Saturday, (ii) a Sunday,
(iii) any other day on which commer-cial banks in Germany, or the USA are
required by applicable Laws to be closed, or (iv) any 24 or 31 December. after
signature of this agreement by all Parties, a “Business Day”). ZPÜ shall use its
best efforts to file the submission pursuant to Section 1.1 within 5 Business
Days after receipt of the scan of the signed execution copy of this Agreement.

 

4/10

 

 

[ex10-1_001.jpg] 

 



2. Pending Reporting Action     2.1 The Parties agree to terminate the Reporting
Action before the Higher Regional Court of Munich (case no. 6 Sch 27/15 WG) by
filing submissions by means of which (i) the proceeding is jointly declared
fully completed (“übereinstimmende Erledigungserklärung”) and (ii) the Higher
Regional Court of Munich is advised of the cost rule set forth in Section 2.2 of
this Agreement.     2.2 TME and ZPÜ shall each bear 50 % of the court fees and
each Party shall bear its own costs and expenses with regard to the Reporting
Action, including, without limitation attorney fees and travel and translation
expenses. The Parties hereby agree to refrain from filing any motions for cost
reimbursement with regard to the Reporting Action.     2.3 ZPÜ shall use its
best efforts to file the submission pursuant to Section 1.1 within 5 Business
Days after receipt of the scan of the signed execution copy of this Agreement.
TME shall use its best efforts to file the submission pursuant to Section 1.1
within 5 Business Days after receipt of a scan of the submission filed by ZPÜ
pursuant to the preceding sentence.     3. Pending Customer Arbitration
Proceedings and Court Proceedings     3.1 ZPÜ agrees to use its best efforts to
withdraw the Customer Arbitration Proceedings pending before the Arbitration
Board (case nos. Sch-Urh 147/14, Sch-Urh 116/14, Sch-Urh 112/15, Sch-Urh 132/16,
Sch-Urh 133/16 and Sch-Urh 160/16) and the court proceedings pending before the
Higher Regional Court of Munich case no. 6 Sch 21/18 WG within 5 Business Days
after receipt of the scan of the signed execution copy of this Agreement.    
3.2 ZPÜ and Imation shall each bear 50 % of the board / court fees of each of
the Customer Arbitration Proceedings and the court proceeding case no. 6 Sch
21/18 WG. Each Party shall bear its own costs and expenses with regard to the
Customer Arbitration Proceedings and the court proceedings case no. 6 Sch 21/18
WG, including, without limitation attorney fees and travel and translation
expenses. ZPÜ hereby agrees to refrain from filing motions for cost
reimbursement with the Arbitration Board and with the Higher Regional Court of
Munich with regard to the Customer Arbitration / Court Proceedings. Imation
shall see to it (steht dafür ein) and procure (sorgt für) that the respective
customer who is party to the Customer Arbitration / Court Proceedings will not
request cost reimbursement from ZPÜ.

 

5/10

 

 

[ex10-1_001.jpg] 

 



4. Settlement Payment     4.1 Imation shall make a final lump sum payment of EUR
150,000.00 by way of a bank transfer to ZPÜ’s bank account:

 

Commerzbank München

IBAN: DE83 7008 0000 0387 9100 00

Swift/BIC: DRES DE FF 700

 

4.2 Imation shall make the payment pursuant to Section 4.2 without undue delay
after receipt of the signed execution hardcopy of this Agreement and release of
restricted cash at Imation’s bank (which will be released after confirmation by
the relevant customer), at the latest by 31 January 2019.     5. Waiver of
claims by Imation     5.1 Provided that ZPÜ fully complies with its duties under
this Agreement, Imation irrevocably waives and abandons any and all claims,
demands, and causes of action, known or unknown, existing now or in the future,
against the Collecting Societies for reimbursement of copyright levies for
Imation Products, whether already invoiced by ZPÜ or not, whether already paid
by Imation or its customers or not.     6. Waiver of claims by Collecting
Societies     6.1 Provided that Imation fully complies with its duties under
this Agreement, ZPÜ on its own behalf and on behalf of its members, irrevocably
waives and abandons any and all claims, demands, and causes of action, known or
unknown, existing now or in the future, against Imation and the Customers (as
defined in section 6.4) of the Imation Group, arising out of or relating to
copyright levies for the Imation Products imported and/or distributed to/within
the territory of Germany by Imation and procured by the Customers, each between
1 January 2003 and 31 December 2015, whether already invoiced by ZPÜ or not.    
6.2 ZPÜ shall see to it (steht dafür ein) and procure (sorgt für) that any of
its members also waive and abandon any and all claims, demands, and causes of
action known or unknown, existing now or in the future, against Imation and the
Customers (as defined in section 6.4) of the Imation Group, arising out of or
relating to copyright levies for the Imation Products imported and/or
distributed to/within the territory of Germany by Imation and procured by the
Customers, each between 1 January 2003 and 31 December 2015, whether already
invoiced by ZPÜ or not and hereby agrees undertake to indemnify Imation Europe
(and its affiliates) from any such claim, demand and cause of action.     6.3
Sections 6.1 and 6.2 shall apply and operate as agreements for the benefit of
third parties within the meaning of Section 328 (1) of the German Civil Code
(BGB) (echter Vertrag zugunsten Dritter) for a Customer whereas such Customer is
not entitled to claim reimbursement of copyright levies already paid for Imation
Products imported and/or distributed to/within the territory of Germany by
Imation and procured by the respective Customer, each between 1 January 2003 and
31 December 2015, against ZPÜ and/or any of its members except for any
reimbursement of copyright levies based on an adjustment of levy rates in
tariffs and/or collective agreements.

 

6/10

 

 

[ex10-1_001.jpg] 

 



6.4 A list of companies (the “Customers”) who have procured Imation Products
from an Imation Group company, directly or via resellers and/or distributors, is
attached as Appendix to this Agreement. Customers within the meaning of this
Agreement also include (i) group entities of the respective Customer that may
have purchased, imported or distributed Imation Products instead of the
respective named Customer (e.g., where one Customer purchased Imation Products
and a group company of this Customer has distributed these Imation Products in
Germany), and/or (ii) group entities of the respective Customer that have
succeeded or have been succeeded by the Customers listed in the Appendix. Where
the Appendix refers to a non-German entity, the Agreement only applies to
activities of such Customer that have been carried out in Germany.     7.
Miscellaneous     7.1 This Agreement represents a settlement and compromise. The
Parties agree that this Agreement fully and comprehensively settles any disputes
with regard to copyright levies for the Imation Products imported and/or
distributed to/within the territory of Germany by Imation between 1 January 2003
and 31 December 2015.     7.2 Nothing in this Agreement shall be construed as
evidence of, or any admission of, any liability or omission of any kind or as
acknowledgement of any legal opinion or any levy rates as adequate or inadequate
by any Party.     7.3 The Parties shall keep the content of this Agreement
confidential. The Parties may, however, disclose this Agreement (i) if legally
required to do so, (ii) to Collecting Societies, (iii) to customers of the
Imation Group, and (iv) to a competent authority to the extent necessary to
enforce their rights under this Agreement. Also, the Parties may disclose that
the disputes regarding copyright levies for Imation Products were settled
without disclosing details of this settlement.     7.4 This Agreement contains
the full understanding and the complete and exclusive statements of the terms
and conditions of the Parties’ agreements with respect to the subject matter
hereof and supersedes any prior oral or written agreements and understandings
between the Parties with respect thereto.     7.5 Any provision of this
Agreement may be amended or waived only if such amendment or waiver is effected
in writing and explicitly refers to this Agreement. This requirement also
applies to any amendment or waiver of this Section 7.5 itself.     7.6 This
Agreement shall be governed by and construed in accordance with the laws of
Germany and excluding any conflict-of-law rules. The courts of Munich shall have
exclusive jurisdiction to settle any disputes or claims arising under or in
connection with this Agreement, including its validity and termination.

7/10

 

 

[ex10-1_001.jpg] 

 



Signatures

 

Zentralstelle für private Überspielungsrechte (ZPÜ) Gesellschaft des
bürgerlichen Rechts:

 

Date:   Date:       Name:     Name:   Position:     Position:  

 

TME GmbH   Imation Europe B.V.       Date:   Date:                 Name: Danny
Zheng   Name: Danny Zheng Position: Director   Position: Representative

 

GlassBridge Enterprises, Inc.   Date:                         Name: Danny Zheng
      Position: Director      

 

8/10

 

 

[ex10-1_001.jpg] 

 

 

 

Appendix

 

(Customers)

 

 

 

Actebis Peacock GmbH   CDA Datentrager Albrechts GmbH   EXTRA Objekgesellschaft
mbH & Co KG Actidata GmbH   Citti Markt GmbH & Co KG   Famila Handelsbetriebe
GmbH ADVEO Deutschland GmbH   Cl. Bergmann GmbH & Co. KG   Famila Handelsmarkt
Aldi GmbH & Co KG   Computerwelt   Fiege Deutschland Stiftung & Co KG Alexander
Buerkle GmbH & Co KG   Conrad Electronic SE   Freecom Technologies GmbH ALKA
GmbH & Co KG   COOP Eingetragene Genossenschaft   Friedrich Streb ALSO
Deutschland GmbH   Copymedia Dienstleistungs- und Maschinenvertriebs GmbH  
Funkstrom Grosshandels GmbH Amazon EU Sarl   Copytec Mast Kassettendienst  
Futura Media Service GmbH & Co Angelika Breinbauer   COS Distributions GmbH  
Gaefgen Elektrogrosshandel GmbH Anton Schlecker   CPI Computer Partner Handels
GmbH   Galeria Kaufhof GmbH Aqipa GmbH   Despec Supplies GmbH   Georg Josef Kaes
GmbH & Co Arlt Computer Produkte GmbH   Dexxon Data Media and Storage GmbH  
Heix GmbH & Co. KG AV Com GmbH   Diagramm Halbach GmbH & Co KG   Hillmann &
Ploog GmbH & Co KG B Com Computer AG   Digigear Inc   Home Video Produktion BDT
Media Automation GmbH   DK Data Nordic OU   INCOM Storage GmbH Bonn Tatje
Fackiner   Duttenhofer GmbH & Co. KG   Johann Fouquet GmbH Brommelhaupt
Grosshandels GmbH   E Neumerkel EK   Kaisers Tengelmann AG

Buenting Handel Und Dienstleistung

GmbH und Co. KG

  E&K Data AG   Kanzenel & Beisenherz Bueromarkt Am Nordbahnhof GmbH   Edeka
Zentralhandelsgesellsch Mbh (EA)   Karstadt Warenhaus GmbH DE Büroring EG  
Electronic Partner Handel SE   Kaufhof Warenhaus AG. C & C Grossmarkt
Balanstrasse   Elektronik Neumerkel GmbH   Keldenich & Weinberg GBR C & C
Scharper GmbH   Ernst Binder GmbH & Co KG   Knoll Elektro Grosshandel GmbH & Co
KG Cancom Deutschland GmbH   Euronics Deutschland eG   Komet Electronic GmbH
Carl Mettler   EWS   KSK Elektro Handelsges mbH & Co KG CD Rohling up GmbH  
Expert Warenvertriebs GmbH   Lyreco Deutschland GmbH

 

9/10

 

 

[ex10-1_001.jpg] 

 



MeCan Distribution GmbH & Co.KG   REWE Unterhaltungselektronik GmbH     MEDIA
MARKT TV-HiFi-Elektro GmbH   REWE Zentral AG     MediaCom IT Distibution GmbH  
Rexel Deutschland EFGH GmbH     Media-Saturn Verwaltung Deutschland GmbH  
Rimage Europe GmbH     Medimax Electronic   Ringfoto GmbH & Co     Metro Cash &
Carry Deutschland GmbH   Saturn Techno Markt Handels GmbH     Minipreis Laeden
GmbH   SBK Selbstbed GmbH & Co KG     Misco Germany Inc   Schimek Electronics
Vertriebsgesellschaft MbH     Mitegro GmbH & Co KG   Siemens AG     Mueller
Grosshandels Ltd. & Co. KG.   Sinus Gesellschaft f. EDV-Zubehoer mbH     MÜLLER
Ltd & Co KG   SK Kassetten GmbH & Co. KG     Müller Service Ltd. & Co. KG  
Soennecken LogServe GmbH     Multi-Center Warenvertriebs GmbH   Soft Carrier
Computerzubehoer GmbH     Nierle Media GmbH & Co KGa   Software Partner GmbH    
Noesse Datentechnik GmbH   Spicers Deutschland GmbH     NORMA GmbH & Co. KG  
Spicers Ltd Deutschland     Office Depot International B V   Staples
(Deutschland) GmbH     OHG Fegro Selgros   Ströbelt GmbH & Co     Open Storage
AG   TAROX Systems & Services GmbH     Patz GmbH   TDK Electronics Europe GmbH  
  Paul Opitz & Co GmbH   UFP Deutschland GmbH     Photo Dose GmbH   Verbatim
Limited     PPI Trading   Walter Vigener GmbH & Co KG     Pressezentrum Lübeck
GmbH & Co KG   Wave Distribution & Computersysteme GmbH     Printus Fachvertrieb
für Bürobedarf GmbH   Wessling     ProMarkt Handels GmbH   Wilhelm Koch GmbH    
Ratio Handel GmbH & Co KG   Wilhelm Rink GmbH & Co KG     REAL SB-WARENHAUS GMBH
  Wortmann AG     Reichelt Elektronik GmbH & Co. KG   Zander GmbH & Co    
Relcom-Teh         Rewe Grossfl. Mainz-Kastel Toom        

 

10/10

 

 

 

